DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 September 2021 has been entered.
 Response to Amendment
Claims 1-5, 9-14, 16, and 18-20 are currently pending. Claims 4, 5, 13, and 14 remain withdrawn. Claim 17 has been cancelled. Claims 1, 10, 16, and 20 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 12, 16, 18, and 19 are further rejected due to their dependency to claim 10.
Claim 10 recites the limitation “a sampling needle” in line 17. There is insufficient antecedent basis for this limitation in the claim. “Sampling needle” was recited earlier in line 4. It is unclear if 
Claim 10 recites the limitation “an angle to a surface of the tissue” in line 11. There is insufficient antecedent basis for this limitation in the claim. “An angle to a surface of the tissue” was recited earlier in line 3. It is unclear if “angle to a surface of the tissue” in line 11 is referring to the same angle to a surface of the tissue as recited in line 3. Clarification is requested.
Claim 11 recites the limitation “the elongated medical instrument” in line 1. There is insufficient antecedent basis for this limitation in the claim. “The elongated medical instrument” was not previously mentioned in claim 10. However, Applicant has amended what was previously “elongated medical instrument” to be “sampling needle.” Examiner interprets “the elongated medical instrument” as “the sampling needle.” However, based off this interpretation, the claim recites “…wherein the sampling needle includes a sampling needle.” It is unclear if there should be a 35 U.S.C. 112(d) rejection for this. Examiner suggests the Applicant is cancel this claim.
Claim 20 recites the limitation “the elongated instrument” in line 10. There is insufficient antecedent basis for this limitation in the claim. “Elongated instrument” was not previously mentioned in the claim. However, Applicant has amended what was previously “elongated instrument” as “sampling needle.” Examiner suggests amending “the elongated instrument” to recite “the sampling needle.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush et al. ‘860 (US Patent No. 5,642,860).
Regarding claim 1, Bush et al. ‘860 teaches an apparatus (Title, Abstract) comprising:
a sheath tip (Fig. 2 slotted spray nozzle 40 and Column 9 Lines 30-33) configured to be positioned at an end of a sheath (Fig. 2 elongated orifice 42 and Column 5 Lines 42-45) that is extendable toward a tissue at an angle to a surface of the tissue (The slotted spray nozzle 40 is able to extend toward a tissue at an angle to a surface of the tissue, via manual movement or through the threads), the sheath tip having a distal end that is angled (Figs. 5A, 5B show that slotted spray nozzle 40 has an angle.) such that a periphery of the sheath tip at the distal end is configured to generally conform to the surface of the tissue and the periphery of the sheath tip at the distal end is configured to deform upon contact with the surface of the tissue (Abstract; “The slotted spray nozzle can be made of a rigid material or an elastomeric material.” If an object is made of an elastomeric material, the object will deform upon contact with any other object.);
a stiffening insert configured to be received within the sheath tip rearward of the periphery of the distal end of the sheath tip (Fig. 2 discharge  tube 26 and Column 4 Lines 30-35) to enable a sampling needle having a sharp end received through the sheath to pass therethrough (capable of, if a sampling needle were introduce to the apparatus of Bush et al. ‘860, the sampling needle would pass therethrough, since discharge passage 27 is open.), wherein the stiffening insert is configured to stiffen the sheath tip rearward of the periphery of the distal end to prevent the sharp end of the sampling needle from impacting the sheath tip (Fig. 5A internal threads 52, external threads 53 and Column 8 Lines 34-40; Discharge tube 26 have external threads 53 that interact with internal threads 52. When rotated in one .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Appling et al. ‘583 (International Pub No. WO 2009/131583 – previously cited) in view Gonzalez ‘116 (US Pub No. 2007/0156116).
Regarding claim 1, Appling et al. ‘583 teaches an apparatus (Fig. 1 unitary catheter 1 and [0071]) comprising:
a sheath tip (Fig. 1 distal end portion 35 and [0075]) configured to be positioned at an end of a sheath (Fig. 1 catheter shaft 7 and [0071]) that is extendable toward a tissue at an angle to a surface of the tissue, the sheath tip having a distal end that is angled such that a periphery of the sheath tip at the distal end is configured to generally conform to the surface of the tissue and the periphery of the sheath tip at the distal end is configured to deform upon contact with the surface of the tissue ([0030]-[0031], [0101]; The entire distal portion is flexible, as mentioned in [0031] and [0101]. If an object is flexible, the object may bend, or deform, when contacting the surface of another object.); and

Appling et al. ‘583 teaches all of the elements of the current invention as mentioned above except for a stiffening insert configured to be received within the sheath tip rearward of the periphery of the distal end of the sheath tip to enable a sampling needle  having a sharp end received through the sheath to pass therethrough, wherein the stiffening insert is configured to stiffen the sheath tip rearward of the periphery of the distal end to prevent the sharp end of the sampling needle from impacting the sheath tip without preventing the periphery of the distal end of the sheath tip from deforming upon contact with the surface of the tissue.
Gonzalez ‘116 teaches a stiffening tube 22 in a tip section 14 of a catheter 12 (Figs. 1, 2 and [0048]). Fig. 2 shows that stiffening tube 22 is within tip section 14. Because stiffening tube 22 is a tube, one of ordinary skill could understand that a sampling needle may pass through it. Figs. 1 and 2 also show that stiffening tube 22 is in tip section 14. Tip section 14 also is not overlapping with the distal end 38, meaning that this would not interfere with the periphery of the distal end of the sheath tip of Appling et al. ‘583 deforming upon contact with the surface of the tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Appling et al. ‘583 to include a stiffening insert as Gonzalez ‘116 teaches this would aid in providing improved flexural and torsional stability while minimizing wall thickness ([0048]).
Regarding the stiffening insert is configured to stiffen the sheath tip rearward of the periphery of the distal end to prevent the sharp end of the sampling needle from impacting the sheath tip, Examiner notes that the claim does not positively reciting the apparatus comprises a sampling needle. Thus, any apparatus that includes a tube, or a stiffening insert, may enable a sampling needle to pass through.
Regarding claim 2, Appling et al. ‘583 teaches wherein the sheath defines a lumen (Figs. 1, 5A guidewire exit aperture 39 and [0097]) configured to extend an elongated medical device toward the surface of the tissue and the sheath tip defines an extension of the lumen toward the distal end of the sheath tip (Fig. 5A guidewire 20 and [0099]).
Regarding claim 3, Appling et al. ‘583 teaches wherein the sheath tip is an integral section of the sheath, the sheath tip being disposed at the end of the sheath (Distal end portion 35 is integrated with catheter shaft 7, as seen in Fig. 1.).
Regarding claim 9, Appling et al. ‘583 teaches wherein the sheath tip has at least one characteristic chosen from a first thickness that is less than a second thickness of the sheath and a first rigidity that is less than a second rigidity of the sheath ([0031]).
Regarding claim 10, Appling et al. ‘583 teaches a system (Fig. 1 unitary catheter 1 and [0071]) comprising:
a sheath defining therein a lumen (Fig. 1 catheter shaft 7 and [0071]) and configured to be extendable toward a tissue at an angle to a surface of the tissue (Fig. 4A distal end 22 and [0030]);
a sampling needle having a sharp end configured to be delivered through the lumen in the sheath (Fig. 5A guidewire 20 and [0099], [0104], [0107]);
an insertion control system configured to convey the sheath to a desired location within a body ([0037]; To position the distal portion of the catheter at a desired location within the vessel, one of ordinary skill in the art would understand that it is needed to maneuver the proximal portion of the catheter to position the distal portion.);
an instrument control system configured to direct operation of the elongated medical instrument when the elongated medical instrument reaches a desired position ([0016], [0095]; Negative pressure is when blood is being collected by the catheter, which is controlled by the dialysis machine.); and

enabling a sampling needle having a sharp end received through the sheath to pass therethrough ([0009], [0104], [0107]).
Appling et al. ‘583 teaches all of the elements of the current invention as mentioned above except for a stiffening insert configured to be received within the sheath tip rearward of the periphery of the distal end of the sheath tip to enable a sampling needle  having a sharp end received through the sheath to pass therethrough, wherein the stiffening insert is configured to stiffen the sheath tip rearward of the periphery of the distal end to prevent the sharp end of the sampling needle from impacting the sheath tip without preventing the periphery of the distal end of the sheath tip from deforming upon contact with the surface of the tissue.
Gonzalez ‘116 teaches a stiffening tube 22 in a tip section 14 of a catheter 12 (Figs. 1, 2 and [0047]-[0049]). Fig. 2 shows that stiffening tube 22 is within tip section 14. Because stiffening tube 22 is a tube, one of ordinary skill could understand that a sampling needle may pass through it. Figs. 1 and 2 also show that stiffening tube 22 is in tip section 14. Tip section 14 also is not overlapping with the distal end 38, meaning that this would not interfere with the periphery of the distal end of the sheath tip of Appling et al. ‘583 deforming upon contact with the surface of the tissue. Regarding the stiffening insert is configured to stiffen the sheath tip rearward of the periphery of the distal end to prevent the sharp end of the sampling needle from impacting the sheath tip, the stiffening tube 22 of Gonzalez ‘116 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Appling et al. ‘583 to include a stiffening insert as Gonzalez ‘116 teaches this would aid in providing improved flexural and torsional stability while minimizing wall thickness ([0048]).
Regarding claim 11, Appling et al. ‘583 teaches wherein the elongated medical instrument includes a sampling needle (Fig. 5A guidewire 20 and [0099], [0104], [0107]).
Regarding claim 12, Appling et al. ‘583 teaches wherein the sheath tip is an integral section of the sheath, the sheath tip being disposed at the end of the sheath (Distal end portion 35 is integrated with catheter shaft 7, as seen in Fig. 1.).
Regarding claim 16, Appling et al. ‘583 in view of Seifert ‘899, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein a distal end of the sheath insert that faces the distal end of the sheath tip is angled parallel with the distal end of the sheath tip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the sheath insert that faces the distal end of the sheath tip of Appling et al. ‘583 in view of Seifert ‘899 to be parallel with the distal end of the sheath tip as changing the shape of the sheath insert to have a distal end that is parallel to the distal end of the sheath tip would be a matter of obvious design choice (see MPEP 2144.04 Changes in Shape and Figs. 4, 5 and [0035], [0037] of the PGPUB; [0035] and [0037] of the PGPUB mention that insert 410 and 510 in Figs. 4 and 5 have the same function.)). Applicant presents no criticality for the claimed limitation.
Regarding claim 18, Appling et al. ‘583 teaches wherein the sheath tip has at least one characteristic chosen from a first thickness that is less than a second thickness of the sheath and a first rigidity that is less than a second rigidity of the sheath ([0031]).
Regarding claim 19, Appling et al. ‘583 teaches wherein the insertion control system is configured to extend the sheath at an oblique angle to the tissue surface and the periphery of the sheath tip at the distal end is oriented to generally conform to the tissue surface ([0030]).
Regarding claim 20, Appling et al. ‘583 teaches a method comprising:
preparing a sampling needle having a sharp end (Fig. 5A guidewire 20 and [0099], [0104], [0107]) for being conveyed into a body through a lumen in a sheath (Figs. 1, 5A guidewire exit aperture 39 of catheter shaft 7 and [0071], [0097]), wherein the sheath is to be extended toward a tissue at an angle to a surface of the tissue, the sheath including a sheath tip at a distal end of the sheath (Fig. 1 distal end portion 35 and [0075]), a distal end of the sheath tip being angled such that a periphery of the  sheath tip at the distal end is configured to generally conform to the surface of the tissue and the periphery of the sheath tip at the distal end is configured to deform upon contact with the surface of the tissue ([0030]-[0031], [0101]; The entire distal portion is flexible, as mentioned in [0031] and [0101]. If an object is flexible, the object may bend, or deform, when contacting the surface of another object.), and
inserting the sheath conveying the sampling needle into the body ([0030]).
Appling et al. ‘583 teaches all of the elements of the current invention as mentioned above except for a stiffening insert configured to be received within the end of the sheath adjacent to the distal end of the sheath tip and to enable an elongated instrument received through the sheath to pass therethrough and wherein the stiffening insert is configured to stiffen the sheath tip rearward of the periphery of the distal end to prevent the sharp end of the sampling needle from impacting the sheath 
Gonzalez ‘116 teaches a stiffening tube 22 in a tip section 14 of a catheter 12 (Figs. 1, 2 and [0047]-[0049]). Fig. 2 shows that stiffening tube 22 is within tip section 14. Because stiffening tube 22 is a tube, one of ordinary skill could understand that a sampling needle may pass through it. Figs. 1 and 2 also show that stiffening tube 22 is in tip section 14. Tip section 14 also is not overlapping with the distal end 38, meaning that this would not interfere with the periphery of the distal end of the sheath tip of Appling et al. ‘583 deforming upon contact with the surface of the tissue. Regarding the stiffening insert is configured to stiffen the sheath tip rearward of the periphery of the distal end to prevent the sharp end of the sampling needle from impacting the sheath tip, the stiffening tube 22 of Gonzalez ‘116 is used to provide improved flexural and torsional stability ([0048]), which will hold a tube within the stiffening tube 22 to prevent forward movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Appling et al. ‘583 to include having a stiffening insert as Gonzalez ‘116 teaches this would aid in providing improved flexural and torsional stability while minimizing wall thickness ([0048]).
Response to Arguments
Applicant argues that 35 U.S.C. 112(f) claim interpretation should not be invoked. Examiner respectfully agrees, and the claim interpretation has been withdrawn.
Applicant argues that Seifert does not teach a stiffening insert. Examiner respectfully agrees, and the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections have been withdrawn. However, upon further consideration, it was found that Gonzalez ‘116 teaches a stiffening insert. As such, the claims are now rejected under 35 U.S.C. 103 over Appling et al. ‘583 in view of Gonzalez ‘116.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kramer et al. ‘649 (US Pub No. 2016/0374649) teaches a biopsy apparatus that includes a camera-like instrument with a sampling needle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/AURELIE H TU/               Examiner, Art Unit 3791